Fourth Court of Appeals
                                     San Antonio, Texas
                                              June 2, 2021

                                         No. 04-21-00209-CR

                                IN RE Regino PALACIOS, Relator

                                         Original Proceeding 1

                                                ORDER

        Relator’s petition for writ of mandamus and motion for an extension are DENIED.

        It is so ORDERED on June 2, 2021.



                                                                 _____________________________
                                                                 Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2021.

                                                                 _____________________________
                                                                 Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2000CRP000661D1 pending in the 49th Judicial District Court, Webb
County, Texas, the Honorable Joe Lopez presiding.